Title: The General Assembly Session of October 1786 (Editorial Note)
From: 
To: 


Editorial Note
Historians tend to see the past only in the official documents or letters from public men. Yet in Virginia for almost three hundred years the main topics of conversation were undoubtedly the weather, the market price of tobacco, and horses for riding, racing, pulling, or plowing. This perspective was evident when, on the eve of JM’s arrival in Richmond to take his seat in the General Assembly, a fellow Virginian noted that although “The fall Races are just past,” and there was “a bustle about a port Bill, issuing paper Bills british debts … Gaming &c is substituted in the Room of public business so that much cannot be expected this year” (William Fogg to —— Fogg, 24 Oct. 1786 [ViU]). Even so, the only horse that concerned JM was probably the one that had carried him to Richmond, and as he unpacked for the ten-week session JM’s uppermost thoughts centered on the critical situation of the national government.
Recently returned from the Annapolis convention, he hoped to see the Virginia legislature endorse the Annapolis recommendations for reform and appoint commissioners to the proposed convention for the following May. But he apprehended threats to the stability of the Union and republican government from all sides. During this session JM attempted to guide the legislation and policy of the General Assembly toward reinforcing both the state and national governments while maintaining justice toward individuals.
At the outset JM believed that “in general appearances are favorable” for responsible action on the issues before the assembly (JM to Washington, 1 Nov. 1786). A Spotsylvania County observer noted that “the people have generally chosen more judiciously this year than last. At least I think so, several of Mr. Madison’s most powerful opponents having been left out and made way for as powerful Auxiliaries” (Boyd, Papers of JeffersonJulian P. Boyd et al., eds., The Papers of
          Thomas Jefferson (19 vols. to date; Princeton, N. J., 1950——)., X, 387). Among the most pressing and important questions to be acted upon were the proposed Philadelphia convention, navigation of the Mississippi River, the financial policy of Virginia, the Revised Code of laws, and a reform of the state court system. JM was centrally involved in these matters as well as other issues of lesser import which arose during the session. Perhaps to avoid direct opposition, or to allow himself more time to write and study, he remained more in the background during this session than in 1784 or 1785 and apparently delegated much of the responsibility for introducing and carrying legislation through the House to one of his most trusted supporters, Thomas Mathews. Although few bills and resolutions in JM’s hand have survived, he appears to have been active during the session, begging his family “to throw no little matters of business into my hands that can possibly be avoided, havg. no time to attend to them” (JM to Ambrose Madison, 8 Nov. 1786).
Besides transacting some family business, JM carried on an extensive correspondence during the assembly session. His informative letters kept Monroe, Edmund Pendleton, and especially Jefferson and Washington abreast of state and national affairs as considered in the Virginia legislature. The fall of 1786 marked the beginning of a period of close correspondence between Washington and JM, which JM offered to continue upon his arrival in Congress and which Washington readily accepted (JM to Washington, 21 Feb. 1787; Washington to JM, 31 Mar. 1787). Through this correspondence JM was able to present the urgency and necessity of Washington’s allowing his name to be placed at the head of the Virginia delegation to the Federal Convention and to exert a gentle pressure on Washington to attend, for without his presence the convention courted failure.
The Annapolis report was considered early in the session, as JM had hoped, before the issue of the navigation of the Mississippi began “to ferment” an antifederal spirit (JM to Washington, 1 Nov. 1786). The House unanimously agreed to comply with the recommendation for a general revision of the Articles of Confederation, and JM drew up a bill which “attests the most federal spirit.” His intention was “to give this subject a very solemn dress, and all the weight which could be derived from a single State” (JM to Washington, 8 Nov. 1786). To impress the magnitude of the occasion upon the other states and to gain the ratification of the House of Delegates, JM nominated Washington at the head of the delegation (ibid.; JM to Edmund Pendleton, 30 Nov. 1786; David Stuart to Washington, 19 Dec. 1786 [DLC: Washington Papers]).
Once JM succeeded in getting the movement for federal reform under way, he turned his attention to the ferment brewing over American use of the Mississippi River. When the memorial of the delegates from the Kentucky counties protesting the surrender of American rights to the river was considered in a Committee of the Whole, four resolutions were reported out which the House unanimously passed. These resolutions seem to have been at least partly the work of JM. He apparently acted as a moderating influence on the more rash antifederalist delegates in the House. The resolutions embodied an emphatic defense of sectional rights within the federation as well as explicit instructions to the Virginia delegates in Congress forbidding surrender of the river.
Affairs within the state demanded as much attention as in the national sphere. Always interested in maintaining public confidence in republican government, JM was particularly concerned over Virginia’s financial policy. His first worry was that the legislature would acquiesce to pressure for a paper-money act. To ward off this kind of legislation he jotted down notes spelling out the dangers of a paper emission which he later expanded and probably used on 1 November in a speech during the debate over the resolution rejecting the Brunswick and Campbell County petitions favoring paper money. The resolution was approved resoundingly, 85–17, and an emission of paper money denounced as “unjust, impolitic and destructive of public and private confidence, and of that virtue which is the basis of a republican government” (JHDVJournal of the House of Delegates of the
          Commonwealth of Virginia; Begun and Held at the Capitol, in the City of Williamsburg.
        Beginning in 1780, the portion after the semicolon reads, Begun and
          Held in the Town of Richmond, In the County of Henrico. The journal for each session
        has its own title page and is individually paginated. The edition used is the one in which
        the journals for 1777–1786 are brought together in two volumes, with each journal published
        in Richmond in either 1827 or 1828 and often called the “Thomas W. White reprint.”, Oct. 1786, p. 15). Although encouraged by this evidence of good faith, JM soon found that the legislators were not wholly immune to the clamor out of doors. The specie part of the tax bill was made payable in tobacco at the market price; JM had only averted the attempt to make the price equal despite differences in quality. Objecting to the commutation in principle, he nevertheless supported the bill for fear of giving rise to worse projects.
He found that “the fruits of the impolitic measures taken at the last Session with regard to taxes are bitterly tasted now. Our Treasury is empty, no supplies have gone to the federal treasury, and our internal embarrassments torment us exceedingly” (JM to Jefferson, 4 Dec. 1786). Despite the “good dispositions” of the assembly (ibid.), by the end of the session objectionable taxes had been attempted and some of them passed. JM served on many of the committees appointed to consider revenue and taxes. For the committee “to amend the several acts of Assembly, concerning naval officers, and the collection of duties” JM drafted a bill on duties which replaced an earlier version. Here again he probably moderated the “rage … to draw all our income from trade” (JM to Washington, 24 Dec. 1786). Despite his fears for the worst the port bill was saved and he helped amend it by adding more ports, thereby removing one cause of its unpopularity.
Other business left over from previous sessions demanded JM’s attention. A note of weariness and exasperation is evident in his letters concerning these matters on which he had expended so much time and energy for the past three years with disappointing results. British debts and upholding the peace treaty, to his relief, did not arise during this session. Once again he attempted reform in the court system, but the district court bill went down to a narrow defeat, apparently partly because George Nicholas attached to it a popular rider for the annual installment of debts (JM to James Madison, Sr., 12 Dec. 1786; David Stuart to Washington, 25 Dec. 1786 [DLC: Washington Papers]). The Revised Code had yet to be completed; JM left to Thomas Mathews the task of ushering the bills through the House and carrying them to the Senate. Having been elected to the Virginia delegation to Congress early in the session, JM realized that this was his last chance, probably for three years (and actually for thirteen), to see the rest of the code through the legislature. Tedious and unrewarding, “this business has consumed a great deal of the time of two Sessions, and has given infinite trouble to some of us. We have never been without opponents who contest at least every innovation inch by inch” (JM to Jefferson, 4 Dec. 1786). Jefferson rather ungratefully ignored this outburst, but Edmund Pendleton heaped praise upon JM for his efforts and concluded, probably rightly, that the work would never have been accomplished at all without him (Pendleton to JM, 9 Dec. 1786). By the end of the session JM was disappointed in the results; it had “not been so thoroughly passed as I [had] hoped” and in particular two of the more promising bills, that for proportioning crimes and punishments and another for the more general diffusion of knowledge, were rejected and set aside respectively (JM to Pendleton, 9 Jan. 1787; JM to Jefferson, 15 Feb. 1787). JM had to draft a bill for completing the revision of the laws, providing for a new committee of revisors to review the mass of bills and laws as a whole. In the meantime JM was eager to have the bills passed become operative in order to ward off tampering by unfriendly hands in future assemblies. No doubt JM had Patrick Henry particularly in mind.
The perennial problem of Kentucky arose and JM drafted a second enabling act for Kentucky statehood in response to the urging of his western correspondents George Muter and Caleb Wallace. He also was assigned the responsibility of preparing a bill emancipating some 176 slaves belonging to the estate of Joseph Mayo. The petition of Paul Carrington, Miles Selden, and Joseph Carrington, administrators of Mayo’s will, requested the assembly to enact a law enabling them to carry out Mayo’s wishes. A parliamentary struggle ensued in which opponents to the petition and its request tried to table, defer, and finally reject the request. Their efforts failed; the petition was accepted as reasonable by a close vote of 53 to 48. JM introduced the bill on 13 November; it passed the House, after amendments, on 18 December by a wider margin, 67 to 40 (JHDVJournal of the House of Delegates of the
          Commonwealth of Virginia; Begun and Held at the Capitol, in the City of Williamsburg.
        Beginning in 1780, the portion after the semicolon reads, Begun and
          Held in the Town of Richmond, In the County of Henrico. The journal for each session
        has its own title page and is individually paginated. The edition used is the one in which
        the journals for 1777–1786 are brought together in two volumes, with each journal published
        in Richmond in either 1827 or 1828 and often called the “Thomas W. White reprint.”, Oct. 1786, pp. 22–23, 36, 106). The bill died in the Senate, but it or a similar bill was reintroduced and enacted the following year (Hening, StatutesWilliam Waller Hening, ed., The Statutes at
          Large; Being a Collection of All the Laws of Virginia, from the First Session of the
          Legislature, in the Year 1619 (13 vols.; Richmond and Philadelphia, 1819–23)., XII, 611–13). No Ms has been found. A number of Virginians other than some of the legislators were distressed by Mayo’s will (James Currie to Jefferson, 5 Aug. 1785, Boyd, Papers of JeffersonJulian P. Boyd et al., eds., The Papers of
          Thomas Jefferson (19 vols. to date; Princeton, N. J., 1950——)., VIII, 342–43). JM undoubtedly was in sympathy with Mayo’s humanitarian aims, but the bill, as did the act, certainly would have protected property rights by stipulating that the creditors of the debt-laden estate be satisfied first.
At the end of the session JM must have surveyed the legislative scene with a certain sense of accomplishment, but of a largely negative kind. He had maintained the “proper principles of Legislation” often by foiling schemes “of a popular cast” (JM to Washington, 7 Dec. 1786; JM to Jefferson, 4 Dec. 1786), but had not succeeded in two major projects, reform of the court system and completion of the Revised Code. He had defended the security of property and government, but he feared that his attempted reforms would “be a signal to interested men to redouble their efforts to get into the Legislature” (JM to Washington, 24 Dec. 1786) and that they could undo the work which he had done. His colleague David Stuart commented, “I have no doub[t that] Mr. Maddison’s virtues and abi[lities] make it necessary that he should be in Congress; but from what [I already] foresee, I shall dread the consequences of another Assembly without him” (Stuart to Washington, 25 Dec. 1786 [DLC: Washington Papers]). But JM was able to leave the assembly for Congress with the honor conferred upon him by the assembly of being chosen one of the seven delegates to the Federal Convention and armed with two eloquent statements from the Virginia General Assembly calling for federal vigor and reform, his Resolutions Reaffirming American Rights to Navigate the Mississippi and his Bill Providing for Delegates to the Convention of 1787.
